PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BERGMAN ET AL.   
Application No. 16/786,291
Filed: 10 Feb 2020
For: REPAIR OF CORE POSITIONING FEATURES IN CAST COMPONENTS
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed July19, 2022, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fees on or before July 06, 2022, as required by the Notice of Allowance and Fee(s) Due, mailed April 06, 2022, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on July 7, 2022.  A Notice of Abandonment was mailed on July 25, 2022.   

The petition now satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Issue Fee Transmittal with payment of the issue fee of $1,200, (2) the petition fee of $2,100, (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.

 
 /Irvin Dingle/
Irvin Dingle Lead Paralegal Specialist, OPET